DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 1, 5, 8, 12, 15, and 19 are amended. Claims 1-20 filed 8/14/20 are pending. The claims were rejection under pre-AIA  35 USC 102, not pre-AIA  35 USC 103, as is indicated by the title of “Claim Rejections-35 USC 102” and the claims being anticipated by Bam, the 103 is a typo and should have been a 102.
	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 are directed to a non-transitory computer readable storage medium, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 8, and 15 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or communicating purchases made using a gift card, in this case. The 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of communicating purchases made using a gift card using these generally recited computer elements: server computer, electronic gift card account, electronic gift card message, and remote device. These additional elements of an electronic gift card message, electronic gift card account, server computer, and remote device in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server computer, electronic gift card account, electronic gift card message, and remote device to perform these 
Regarding dependent claims 2, 9, and 16, the claims are directed to limitations which serve to limit by a digital image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by a point of sale system using an image data address. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4, 11, and 18, the claims are directed to limitations which serve to limit by a digital camera. These claims claim neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which serve to limit by an email message. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 6-7, 13-14, and 20, the claims are directed to limitations which serve to limit by the digital identifier received from the beneficiary. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
6. 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Bam et al (2005/0216354). 
Re Claims 1, 8, 15: Bam discloses comprising: 
receiving a request from a benefactor at a remote device to establish an electronic gift card account for a beneficiary, wherein the request includes authorization to fund the electronic gift card account with a designated sum of money (see [0055-0059] discloses 
in response to the request from the benefactor, creating an electronic gift card account record in a database at the server computer, wherein the electronic gift card account record stores an identifier of the beneficiary, an account credit equal to the designated sum of money, and contact information of the benefactor (see [0056] discloses creating a new file for recipient, [0031] discloses using cards/accounts in electronic forms);
receiving a request from the beneficiary to purchase an item using at least a portion of the account credit from the electronic gift card account (see [0070] discloses receiving a request, Fig. 3 and Fig. 7 disclose using account and authorizing payment);
receiving or acquiring a digital identifier of the item (see [0067] discloses pictures of choices); 
and in response to the request from the beneficiary: authorizing the requested purchase (see [0071] discloses authorization of purchase); 
and sending an electronic gift message to the benefactor using the benefactor contact information stored in the electronic gift card account record, wherein the electronic gift message includes the digital identifier of the purchased item, includes the identifier of the beneficiary, and indicates that the beneficiary has used credit from the gift card account to purchase the purchased item (see [0055-0059] sends communication to benefactor including 
Re Claims 2, 9, 16: Bam discloses wherein the digital identifier is a digital image that represents the item (see [0067] discloses pictures of choices).
Re Claims 3, 10, 17: Bam discloses wherein the digital image is acquired by a point of sale system using an image data address accessible by the point of sale system (see [0031] discloses digital receipt management at POS location). 
Re Claims 4, 11, 18: Bam discloses wherein the digital image is acquired by a digital camera of a mobile device of the beneficiary (see [0046] discloses a picture of consumer via requester’s system). 
Re Claims 5, 12, 19: Bam discloses wherein the electronic gift message is sent as an email message (see [0049, 0063] discloses email). 
Re Claims 6, 13, 20: Bam discloses wherein the digital identifier is received with the request from the beneficiary (see [0046] discloses picture of consumer).
Re Claims 7, 14: Bam discloses wherein the digital identifier is received or acquired subsequent to receiving the request from the beneficiary (see [0046] discloses picture of consumer]). 
Response to Arguments
7.	Applicant's arguments filed 8/14/20 have been fully considered but they are not persuasive. With regards to the argument that Bam does not disclose receiving a request from .
With regards to the 101 rejection, the Examiner respectfully disagrees. First, the applicant argues that the claims are not directed to an abstract idea. The Examiner respectfully disagrees as the claims are related to communicating purchases using a gift card, which would fall under certain methods of organizing human activity of commercial or legal interactions. Purchasing items using a gift card is a commercial interaction. Then, the applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2, in that re is an improvement to the technology. The claims recite a server computer, electronic gift card account, and electronic gift card message, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.










Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 937
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687